Citation Nr: 0102984	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from December 1942 
to December 1945.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a May 
1999 rating decision of the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Buffalo, New York 
(hereinafter RO).

In November 1999, the RO found that a claim of entitlement to 
service connection for bilateral hearing loss was not well 
grounded.  Since that decision, the Veterans Claims 
Assistance Act of 2000 was enacted.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Unlike the version of the law in 
effect at the time of the rating decision, VA is now charged 
with the duty to assist almost every claimant, as well as the 
duty to provide certain notices to claimants to assist them 
in pursuing the benefit sought.  Accordingly, this issue is 
referred to the RO for revisitation under the Veterans Claims 
Assistance Act of 2000.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
was signed into law in November 2000.  Id.  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim of entitlement to 
a total rating for compensation purposes based upon 
individual unemployability.  As these procedures could not 
have been followed by the RO at the time of the May 1999 
rating decision, and as these procedures are more favorable 
to the veteran than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In the instant case, the veteran contends that due to his 
service-connected disorders, he is unable to obtain or retain 
employment.  Service connection is currently in effect for 
bilateral pes planus, assigned a 30 percent evaluation; 
bilateral varicose veins, assigned a 30 percent evaluation; 
residuals of a cold injury to the right foot, assigned a 20 
percent evaluation; and residuals of a cold injury to the 
left foot, assigned a 20 percent evaluation.  The veteran's 
combined evaluation, after consideration of the bilateral 
factor, is 80 percent.

The veteran was provided with VA examinations in 1998 in 
conjunction with claims not currently on appeal.  However, 
the Board finds that these examinations are inadequate for 
purposes of this appeal.  The United States Court of Appeals 
for Veterans Claims (hereinafter Court) notes that when a 
claim for entitlement to a total rating for compensation 
purposes based upon individual unemployability is presented, 
a VA examining physician should generally address the extent 
of functional and industrial impairment from the veteran's 
service-connected disabilities.  See Martin (Roy) v. Brown, 4 
Vet. App. 136, 140 (1993).  The Court has reiterated that it 
is the Board's responsibility to make findings based on the 
evidence of record and not to supply missing facts.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  In the case of a 
claim for individual unemployability, VA may not reject a 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  Id.  
Furthermore, the VA must determine if there are 
circumstances, apart from nonservice-connected conditions and 
advancing age, that would justify a total disability rating 
based on unemployability by placing this particular veteran 
in a different position than other veterans with the same 
combined disability evaluation.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  In light of the above, the Board 
finds it is appropriate to remand the veteran's claim for 
further evidentiary development, including a VA examination.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
evidence that he is currently unable to 
obtain or retain employment due to his 
service-connected disorders alone.  Based 
on his response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should be afforded a 
comprehensive VA examination for the 
purpose of determining what effect his 
service-connected disabilities have on 
his ability to work.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  All tests 
deemed necessary by the examiner are to 
be performed.  The examiner is 
specifically requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected bilateral 
pes planus, bilateral varicose veins, 
residuals of a cold injury to the right 
foot, and residuals of a cold injury to 
the left foot, as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, the 
examiner is requested to describe what 
types of employment activities would be 
limited because of the veteran's service-
connected disabilities and whether any 
limitation on employment is likely to be 
permanent.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by a 
specialist is determined to be warranted 
in order to evaluate the disabilities at 
issue, such testing or examination is to 
be accomplished.  The examination report 
should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  

6.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




